Decision
On October 16,2000, the defendant was sentenced to ten (10) years in the Montana State Prison, with six (6) years suspended.
On February 8,2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Margaret Borg. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that this hearing shall be continued to the July 2001 meeting of the Sentence Review Board, thus allowing the defendant an opportunity to appear before the Parole Board in June 2001, prior to proceeding with his sentence review hearing.
*18Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.